FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D15-5881
                 _____________________________

JASON WILSON WALL,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

                        January 8, 2019


LONG, JR., ROBERT E., Associate Judge.

     Jason Wilson Wall appeals his judgment of conviction for
DUI manslaughter, DUI causing serious bodily injury, and two
counts of driving with a suspended and revoked license. These
convictions followed a single car crash which left one occupant of
the vehicle dead.

     Wall raises two issues on appeal. First, he argues the trial
court erred in admitting a statement by one of the four occupants
of the vehicle involved in the crash. At the time of the crash one
of the occupants was Wall’s girlfriend, Christine Arnold.
Immediately following the crash, Arnold told a law enforcement
officer who responded to the crash scene that Wall was the driver
of the vehicle. The statement was admitted at trial by way of
testimony from the law enforcement officer recounting Arnold’s
statement. Arnold testified at trial that she had no memory of
who was driving the car at the time of the crash.

     Wall argues the admission of Arnold’s statement through the
law enforcement officer qualified neither as a statement of
identification nor as an excited utterance, the two theories
proffered by the State below. We need not reach either issue.
Not only were the arguments raised on appeal not made below,
trial defense counsel conceded the statement met the evidentiary
criteria for admission as an excited utterance. Therefore, the
questions were not preserved for appellate review and will not be
addressed further. See Tillman v. State, 471 So. 2d 32 (Fla. 1985)
(“In order to be preserved for further review by a higher court, an
issue must be presented to the lower court and the specific legal
argument or ground to be argued on appeal or review must be
part of that presentation if it is to be considered preserved.”).

     Second, Wall argues the judgment of conviction erroneously
indicates he went to trial on four counts when in fact he pled no
contest to the two charges of driving with a suspended or revoked
license. A remand for entry of a corrected judgment is therefore
required.

     Remand is also required for the trial court to cite the
applicable county ordinance for a $65 fine imposed pursuant to
section 939.185, Florida Statutes. See Carter v. State, 173 So. 3d
1048, 1051 (Fla. 1st DCA 2015).

     Therefore, Wall’s convictions are AFFIRMED, but the cause is
REMANDED for correction of the judgment and sentence. Wall
does not need to be present for the ministerial task of correcting
the judgment and sentence.

B.L. THOMAS, C.J., and JAY, J., concur.




                                2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael Ufferman, Tallahassee, for Appellant.

Ashley Brooke Moody, Attorney General, and Sharon S. Traxler,
Assistant Attorney General, Tallahassee, for Appellee.




                               3